                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-03551-CMA-NRN

JENNIFER LEELING and
TONY LEELING,

Plaintiffs,

v.

WALMART, INC., a foreign corporation,

Defendant.


                              ORDER ON
PLAINTIFFS’ FIRST MOTION TO COMPEL DISCOVERY REPONSES AND REOPEN
              DISCOVERY FOR SPECIFIED PURPOSES (Dkt. #49)


N. REID NEUREITER
United States Magistrate Judge

        This matter came before the me on Monday, May 24, 2021 on a discovery

dispute. I considered Plaintiffs’ Motion to Compel Discovery Responses and to Reopen

Discovery for Specified Purposes (Dkt. #49), Defendant Walmart, Inc.’s (“Walmart”)

Response (Dkt. #55), and all associated exhibits. I also heard argument by the Parties.

For the following reasons, it is hereby ORDERED that Plaintiffs’ Motion to Compel

Discovery Responses and to Reopen Discovery for Specified Purposes (Dkt. #49) is

GRANTED IN PART and DENIED IN PART.

        This is a slip and fall case. Plaintiff Jennifer Leeling claims that on November 5,

2017, she slipped on the wet floor of a Walmart store located in Parker, Colorado. The

allegation is that Walmart’s floor cleaning machine (referred to by the Parties as a

“Zamboni”) leaked water and that Walmart knew of the puddled water but failed to
adequately warn customers or place warning signs around the water prior to Mrs.

Leeling slipping and falling. As reflected in Walmart’s incident reports, there is

apparently no dispute that the Zamboni leaked (or was leaking) and left a puddle on the

floor. The entire incident, including Mrs. Leeling’s fall, is captured on security-footage

video.

         After some discovery, and back and forth between the Parties as to the

adequacy of Walmart’s answers to interrogatories and requests for production, on

December 21, 2020, Walmart apparently saw the writing on the wall and filed a

stipulation with the Court stating that “Walmart admits it failed to exercise reasonable

care to protect against a dangerous condition of which it knew or should have known.”

See Dkt. #30. In the stipulation, Walmart continues to dispute “that Plaintiff Jennifer

Leeling and/or Plaintiff Tony Leeling sustained injuries, damages, and losses as a result

of the Walmart incident.” Id. Walmart also denied that its failure to exercise reasonable

care caused Mrs. Leeling’s alleged injuries, damages, or losses. Id. Finally, Walmart

maintained its affirmative defenses as enumerated in its Answer. Id.

         In terms of disputing causation, Walmart suggests that Mrs. Leeling suffered the

same injuries, damages, and losses that she claims in this case in a prior incident from

February 2016, when part of a granite sign fell on her head, neck, and shoulder. Thus,

to the extent Mrs. Leeling is claiming significant serious medical problems, Walmart will

argue at trial that such problems are not a result of her falling at Walmart but are the

result of her prior trauma.

         One of Walmart’s affirmative defenses is that Mrs. Leeling’s injuries were

proximately caused by her comparative negligence. See Dkt. #13 at 13 (“The alleged



                                              2
injuries and damages, if any, were proximately caused by the comparative negligence

of Plaintiff Jennifer Leeling, precluding or reducing any recovery pursuant to C.R.S. §

13-21-111.”). When asked for the factual basis for the affirmative defense of

comparative negligence, Walmart’s counsel explained, in words or substance, that the

security camera video shows two shoppers approach the wet area of the floor, look

down, and then step around to avoid the obvious wet area. Mrs. Leeling, of course, says

she did not see the water on the floor, and she slipped and fell. Walmart’s comparative

negligence defense is that since other shoppers saw and avoided the pooled water,

Mrs. Leeling was comparatively negligent in not herself seeing and avoiding it.

      On September 25, 2020, the Parties filed a Joint Status report that included the

following statement: “There are issues that have arisen between both parties as to the

adequacy of disclosures and discovery responses. The parties are cooperating in an

attempt to resolve those issues. The parties intend to take depositions of witnesses

after resolution of those disclosures and discovery issues.” Dkt. #21.

      The original Scheduling Order in this case set the discovery cutoff for December

18, 2020. See Dkt. #19 (issued March 5, 2020). The Scheduling Order did list as

persons to be deposed, “The Walmart employee that was using the leaking floor

machine at the time of the incident” and “Corporate representative(s) of the Walmart

Defendants.” Id. at 14. On October 27, 2020, I issued an order granting an extension of

case deadlines, which included extending the discovery cut-off to March 2, 2021. See

Dkt. #25.

      No discovery disputes were raised with the Court prior to the close of discovery

on March 2, 2021. I have relatively simple discovery dispute resolution procedures (laid



                                            3
out in my practice standards), whereby parties can get a discovery hearing on very

short notice (usually within a week) and normally without the need for formal briefing. I

make a habit of explaining my expedited discovery dispute resolution at every initial

scheduling conference.

       I held a Status Conference in this case on March 2, 2021. During that Status

Conference, I reset the Final Pretrial Conference for April 20, 2021, and said that any

outstanding discovery disputes could be addressed at that conference. See Dkt. #37. I

have listened to the tape recording of the March 2, 2021 hearing and at that hearing,

Plaintiff’s counsel, Mr. Munafo, did mention potentially the need to the take the

deposition of the Zamboni driver, in part because of Walmart’s intransigence in

providing certain documents or answering written discovery. No mention was made by

Mr. Munafo of any need to take a Rule 30(b)(6) corporate representative deposition. Mr.

Munafo also said that there was a mediation scheduled and depending on whether the

case resolved, he might seek leave to take the additional deposition.

       The mediation was unsuccessful and new counsel for the plaintiff, Ken

Falkenstein, entered an appearance for the first time on April 14, 2021. Dkt. #39. Mr.

Falkenstein apparently is going to be trial counsel in the case.

       I held the Final Pretrial Conference on April 20, 2021. At that conference,

Plaintiffs raised again the issue of needing additional discovery, including the two

depositions. I ordered the Parties to brief the issue and I set a discovery conference for

May 24, 2021. I did however enter the Final Pretrial Order. See Dkt. #43.

       After the entry of the Final Pretrial Order, Judge Arguello set the case for trial on

July 19, 2021 at 8:30 a.m, with a Final Trial Preparation Conference set for July 14,



                                              4
2021. I am informed by counsel that if Plaintiffs’ request to reopen discovery is granted,

Judge Arguello Chambers has indicated she is prepared to continue the trial date. In

addition, Plaintiffs’ counsel indicated that Mrs. Leeling has a medical condition that will

require surgery, and as a result, Plaintiffs have filed a motion with Judge Arguello to

continue the trial because of the medical issue. See Dkt. #57.

       Issues in Dispute

       1. Depositions

       Plaintiffs say they need to reopen discovery in order to take two depositions—

depositions that were listed in the original scheduling order and have been

contemplated since the beginning of the case: (1) the Walmart employee driver of the

leaking Zamboni machine, and (2) a Rule 30(b)(6) corporate representative deposition.

But Plaintiffs never actually scheduled these depositions before the close of discovery.

Plaintiffs claim they were waiting to schedule these depositions until after they received

full and fair responses to their written discovery requests. See Dkt. #49 at 6 (“As clearly

shown, for the past year Plaintiffs have made repeated efforts to get Defendant to

comply with its discovery obligations to no avail.”); Dkt. #49 at 6 n.5 (“These depositions

were not taken before the discovery cutoff because Walmart never provided full and

complete discovery responses, and Plaintiffs repeatedly told Walmart that they needed

that information in order to take meaningful depositions.”); Dkt. #49 at 8 (“These

depositions are standard in almost every civil case and were expressly anticipated in

the Scheduling Order at the beginning of the case. It is Defendant’s own obstructive

conduct that put Plaintiffs in the position of having to seek this limited reopening of

discovery.”).



                                              5
      2. Additional Discovery Responses

      Plaintiffs also ask that the Court order Walmart to supplement its discovery

responses. In words or substance, Plaintiffs complain that many of Walmart’s discovery

responses were 95 percent objection, and five percent evasion, providing little-to-no

substantive response, including to requests for admissions that obviously should have

been admitted, and interrogatories that should have been answered.

      One example is Plaintiff’s Request for Admission #10, which asks, “Admit that

YOU OR ANYONE ACTING ON YOUR BEHALF were responsible for the water

puddling on the floor where Plaintiff Jennifer Leeling slipped and fell on November 5,

2017, located at the Walmart #2892 at 11101 S. Parker Road, Parker, CO 80134.”

      Walmart’s answer:

             Objection to the extent this request is compound, seeks a legal
      conclusion, and is an improper request for admission. This request is vague
      and ambiguous as to “responsible” and “water puddling.” “[R]equests for
      admission relating to the truth of a legal conclusion are properly
      objectionable.” Cunningham v. Standard Fire Ins. Co., Civil Action No.07-
      cv-02538-REB-KLM, 2008 U.S. Dist. LEXIS 52518, at *6 (D. Colo. May 29,
      2008). Further, this request seeks to alter the applicable standard of care at
      issue in this case. Section 13-21-115(3)(c)(I), C.R.S., identifies the standard
      applicable to Walmart for the alleged subject incident: “an invitee may
      recover for damages caused by the landowner’s unreasonable failure to
      exercise reasonable care to protect against dangers of which he actually
      knew or should have known.” Without waiver, Walmart admits that at all
      times relevant to the Complaint it was the landowner, as that term is defined
      in C.R.S. § 13-21-115, of Walmart #2892, located at 11101 S. Parker Road,
      Parker, CO 80134.

Dkt. #49-3 at 45. The answer is nonsensical. In light of Walmart’s concession that it was

negligent in creating a dangerous condition and failing to warn, and given that its own

incident reports show the Zamboni machine was leaking water, this should have been a

simple “ADMIT.”



                                            6
       Another example is Request for Admission #13: “Admit that YOU OR ANYONE

ACTING ON YOUR BEHALF had the ability to place a warning device to warn people of

the water on the floor, prior to Jennifer Leeling’s slip and fall on November 5, 2017.”

Walmart’s response was obfuscatory:

               Objection to the extent this request is compound, vague and
       ambiguous, argumentative, and is an improper request for admission. This
       request is vague and ambiguous as to “had the ability to” and “prior to.”
       “Because requests for admission establish the truth of the matter, they ‘are
       not to be treated as substitutes for discovery processes to uncover
       evidence, and that they may not be applied to controverted legal issues
       lying at the heart of the case.’” Cunningham v. Standard Fire Ins. Co., Civil
       Action No. 07-cv-02538-REB-KLM, 2008 U.S. Dist. LEXIS 52518, at *5 (D.
       Colo. May 29, 2008) (citations omitted). “[P]arties should use requests for
       admission to elicit simple and direct answers. Compound, complex, and
       vague requests for admission are prone to objection.” Id. (citations omitted).
       Further, this request seeks to alter the applicable standard of care at issue
       in this case. Section 13-21-115(3)(c)(I), C.R.S., identifies the standard
       applicable to Walmart for the alleged subject incident: ‘an invitee may
       recover for damages caused by the landowner’s unreasonable failure to
       exercise reasonable care to protect against dangers of which he actually
       knew or should have known.’ Without wavier, denied. C.R.S. § 13-21-115
       identifies the law Walmart most follow. Walmart admits that at all times
       relevant to the Complaint it was the landowner, as that term is defined in
       C.R.S. § 13-21-115, of Walmart #2892, located at 11101 S. Parker Road,
       Parker, CO 80134.

Dkt. #49-3 at 48.

       This answer, too, is absurd. It is especially so given that the Plaintiffs’ prior

Request for Admission (#12) asked Walmart to admit that it had not placed a warning

device (such as a cone or sign) to warn people of the water on the floor. Walmart

denied that no warning device had been placed. When asked at the discovery hearing

for the factual basis for that denial, Walmart’s counsel said that a cone had been placed

in the general area of the wet floor. If Walmart were capable of placing a cone

somewhere near the wet area, then it should have admitted that it “had the ability to



                                              7
place a warning device to warn people of the water on the floor” in response to Request

for Admission #13.

       Requests for admissions are designed to promote efficiency and preserve

resources, including judicial time and resources. Perez v. Miami-Dade Cty., 297 F.3d

1255, 1264 (11th Cir. 2002); Asea, Inc. v. S. Pac. Transp. Co., 669 F.2d 1242, 1245

(9th Cir. 1981); Tamas v. Fam. Video Movie Club, Inc., 301 F.R.D. 346, 347 (N.D. Ill.

2014). The hope is that requests for admissions will expedite any trial and “relieve the

parties of the cost of proving facts that will not be disputed at trial.” Perez, 297 F.3d at

1264; United States v. Kasuboski, 834 F.2d 1345, 1350 (7th Cir. 1987); 8B Charles Alan

Wright, et al., Federal Practice and Procedure § 2252, at 320–21 (3d ed. 2010).

Requests for admissions permit “litigants to winnow down issues prior to trial and thus

focus their energy and resources on disputed matters.” In re Carney, 258 F.3d 415, 419

(5th Cir. 2001); United Coal Cos. v. Powell Constr. Co., 839 F.2d 958, 967 (3d Cir.

1988). Requests for admissions are “a means of avoiding the necessity of proving

issues which the requesting party will doubtless be able to prove.” Pickens v. Equitable

Life Assurance Soc’y of the U.S., 413 F.2d 1390, 1393 (5th Cir. 1969).

       When answering a request for admission, the party must admit the proposition,

specifically deny it, state in detail why the party can neither admit nor deny it, or object

to the request. Fed. R. Civ. P. 36(a)(3)–(4). Here, rather than unequivocally admitting or

denying the relatively simple requests, Walmart made nonsensical objections.

       Plaintiffs insist that they should be entitled to answers to discovery, under oath,

that they can use the sworn responses for evidentiary purposes at trial. Under other

circumstances, I would likely deny such a belated request to compel more answers to



                                              8
discovery. My discovery dispute resolution procedures are simple. After trying to resolve

the disputed issues with Walmart’s counsel, Plaintiffs’ counsel should not have

hesitated in contacting chambers to request a discovery conference. According to

Plaintiffs’ counsel, the first letter detailing the deficiencies with Walmart’s responses was

sent on September 23, 2020. Having gotten no relief from conferral, Plaintiffs’ counsel

should have promptly contacted the Court for a discovery conference. A discovery

conference seeking to compel more detailed responses to discovery normally should be

requested before the close of discovery. See Norton v. The City of Marietta, Okla., 432

F.3d 1145, 1156 (10th Cir. 2005) (affirming denial of motion to compel discovery when

the motion was filed “well after the close of discovery” and two days before the pretrial

conference). That said, the Court credits Plaintiffs’ counsel’s representations that they

were trying to address the deficiencies with Walmart’s counsel before burdening the

Court with a discovery dispute. The correspondence cited in Plaintiffs’ filings confirm

these efforts.

       Standard for Reopening Discovery after Discovery Deadline

       As numerous courts have noted, and the undersigned agrees, a “Scheduling

Order is not a frivolous piece of paper, idly entered, which can be cavalierly disregarded

by counsel without peril.” Washington v. Arapahoe Cty. Dep’t of Soc. Servs., 197 F.R.D.

439, 441 (D. Colo. 2000) (citations omitted). Scheduling order deadlines “may be

modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b).


       Rule 16(b) does not focus on the bad faith of the movant, or the prejudice
       to the opposing party. Rather, it focuses on the diligence of the party
       seeking leave to modify the scheduling order to permit the proposed
       amendment. Properly construed, “good cause” means that scheduling
       deadlines cannot be met despite a party’s diligent efforts.... Carelessness


                                             9
       is not compatible with a finding of diligence and offers no reason for a grant
       of relief.

Colo. Visionary Acad. v. Medtronic, Inc., 194 F.R.D. 684, 687 (D.Colo.2000) (internal

quotation and citation omitted); accord Summers, 132 F.3d at 604 (holding that “total

inflexibility is undesirable” in the context of a motion to adopt a new scheduling order).

       Whether to modify a scheduling order to reopen discovery “is committed to the

sound discretion of the trial court.” Smith v. United States, 834 F.2d 166, 169 (10th

Cir.1987). See also Benton v. Avedon Eng’g, Inc., No. 10–cv–01899–RBJ–KLM, 2013

WL 1751886, at *1 (D. Colo. April 23, 2013). When exercising its discretion, the Court

considers the following factors: (1) whether trial is imminent; (2) whether the request to

reopen or extend discovery is opposed; (3) whether the non-moving party would be

prejudiced; (4) whether the moving party was diligent in obtaining discovery within the

guidelines established by the Court; (5) the foreseeability of the need for additional

discovery in light of the time allowed for discovery by the Court; and (6) the likelihood

that the discovery will lead to relevant evidence. Id. (citations omitted). With regard to

the fourth factor, the Tenth Circuit has explained that “[d]emonstrating good cause

under [Rule 16(b)(4)] ‘requires the moving party to show that it has been diligent in

attempting to meet the deadlines, which means it must provide an adequate explanation

for any delay.’” Strope v. Collins, 315 F. App’x 57, 61 (10th Cir. 2009) (quoting Moothart

v. Bell, 21 F.3d 1499, 1504 (10th Cir. 1994)). A scheduling order plays an important role

in the management of a case and should not be unnecessarily amended. Cf.

Washington, 197 F.R.D. at 441 (noting that a “scheduling order is an important tool

necessary for the orderly preparation of a case for trial”). See also Rent–a–Center, Inc.

v. 47 Mamaroneck Ave. Corp., 215 F.R.D. 100, 101 (S.D.N.Y.2003) (“scheduling orders


                                             10
are designed to offer a degree of certainty in pretrial proceedings, ensuring that at some

point both the parties and the pleadings will be fixed and the case will proceed”). A party

seeking discovery after the deadline must have been diligent in both seeking discovery

and seeking relief from the court when the requested discovery is not forthcoming.

       Applying the Smith factors to the instant dispute, I will grant in part and deny in

part Plaintiffs’ request for additional discovery.

       First, although trial in this case is imminent, the Parties have represented that

Judge Arguello is prepared to move the trial date if additional discovery is allowed.

Second, here the request for additional discovery is opposed, but I find that Walmart in

its written discovery responses has been seriously evasive and so Walmart’s opposition

counts for little under such circumstances. Third, while Plaintiffs should have moved

more expeditiously in seeking relief from the Court to address the deficiencies in

Walmart’s responses, the history of correspondence shows that Plaintiffs were diligently

trying to get Walmart to update and supplement its written discovery responses. So, I do

find that Plaintiffs were diligent in seeking updates to the written responses. As to the

foreseeability of the need for additional discovery, Plaintiffs had predicted the need to

take the deposition of the Zamboni driver and the Rule 30(b)(6) witness from the

beginning of the case. However, Walmart’s stipulation changed the calculus in certain

respects. And finally, in the issue of the whether the discovery is likely to lead to

admissible information, I find that the deposition of the Zamboni driver will likely lead to

admissible information regarding Walmart’s affirmative defense of contributory

negligence. The updated written responses too, will likely be admissible (although many

of the written requests are not necessary in light of Walmart’s stipulation).



                                              11
       Order on Depositions

       Taking into account all the factors and the history of the case, including Plaintiffs’

failure to promptly and timely bring these issues to the Court’s attention, and Walmart’s

delay in stipulating to its own negligence, I do find that it would be in the interests of

justice to allow Plaintiffs to take the deposition of the Zamboni driver out of time. In light

of Walmart’s insistence on maintaining the affirmative defense of comparative

negligence, the Zamboni driver may have information about Walmart’s advance

knowledge of the leaking machine, how long it was leaking, the extent of the leak, the

amount of water on the floor, the need to promptly warn of any leaking water so as to

prevent injuries to customers, and the ability of Walmart to warn customers of puddled

water. I will also note that the correspondence seems to confirm that, at least with

respect to the deposition of the Zamboni driver, Plaintiffs had indicated a continued

desire to take this deposition.

       With respect to a Rule 30(b)(6) witness, I do not find that Plaintiffs have been

sufficiently diligent in seeking such a deposition. Even in the context of the instant

motion for out-of-time discovery, Plaintiffs have not provided any proposed 30(b)(6)

topics for any such witness. In light of Walmart’s stipulation to negligence, it is unlikely

that at Rule 30(b)(6) witness would provide any materially new information that the

Zamboni driver would not provide. Taking a Rule 30(b)(6) deposition is also a much

more involved and costly process, as it involves identifying a witness, meeting with

counsel, educating that witness about the company’s position, etc. If Plaintiffs really

wanted and needed a Rule 30(b)(6) deposition, they should have sought it out sooner in

this case. The request to take a Rule 30(b)(6) deposition is denied.



                                              12
       Plaintiffs shall take the deposition of the Zamboni driver, not to exceed three

hours in length, within 21 days from the date of this order.

       Order on Written Discovery

       With respect to the written discovery, Walmart shall, within two weeks from the

date of this Order, supplement as described below its responses to the following written

discovery requests, without unnecessary verbiage or objections, simply answering the

questions. To the extent a request for admission is denied, Walmart shall specifically

state the factual basis for the denial.

       Interrogatory #6: Walmart shall answer this interrogatory which asks for an

identification and description of any injuries claimed by the Plaintiffs that were not

caused by the fall at Walmart. To the extent that the interrogatory calls for expert

testimony, Walmart shall make specific references (by page and paragraph number) to

its expert’s report in providing an answer.

       Interrogatory #7: Walmart shall answer this interrogatory which asks for an

identification and description of any health care provider services claimed by the

Plaintiffs that were not due to the fall at Walmart. To the extent that the interrogatory

calls for expert testimony, Walmart shall make specific references (by page and

paragraph number) to its own expert’s report in providing an answer.

       Interrogatory #8: This interrogatory calls for whether Walmart had policies or

procedures in place and whether they were followed. Walmart shall answer this

interrogatory. Walmart has produced the written policies but needs to explain whether or

to what degree they were followed.




                                              13
       Interrogatory #10: This interrogatory calls for a description of the steps taken to

investigate this incident. Walmart shall answer this interrogatory.

       Interrogatory #11: This calls for identification of prior claims or incidents

involving Walmart. Walmart need not respond to this interrogatory. It is overly broad and

vague and, in light of the concession of negligence, not likely to lead to admissible

evidence. There is no claim of punitive damages in this case.

       Interrogatory #12: This interrogatory asks whether there were any caution

signs, barriers, warning cones, or anything else at or near the incident scene that

warned the public of the condition where Plaintiffs slipped and fell on November 5,

2017. Walmart has sufficiently answered this question by stating: “Without waiver, yes,

a caution cone was placed near the area where the alleged incident occurred. Plaintiffs

are referred to the security footage and WM Leeling_00013.” No supplement is

required.

       Interrogatory #14: This interrogatory asks Walmart to “provide a detailed

description of how you believe the subject INCIDENT occurred . . .” Walmart’s answer

directs the Plaintiff to refer to the security footage. This is a sufficient response. Based

on its response, Walmart’s belief as to what happened is reflected on the video.

According to Walmart’s counsel, no Walmart associate was a witness to the incident, so

Walmart’s “belief” is merely a function of its interpretation of what is on the video.

       Interrogatory #15: This interrogatory asks what was the cause of the water on

the floor. Walmart’s answer refers to the security footage and two documents. Walmart

should answer this interrogatory. If Walmart’s investigation or incident reports reflect




                                             14
that the water came from the Zamboni, then Walmart should answer this interrogatory

clearly and simply by saying where the water came from.

       Request for Production #9: This request for Production asks for production of

“all documents that YOU OR ANYONE ACTING ON YOUR BEHALF believe supports

your denial of liability to Plaintiff of your pleaded defenses.” In its response, Walmart

refers to its disclosures. I believe this request for production is overbroad, and therefore

Walmart need not supplement its response.

       Request for Admission #10: This asks Walmart to “Admit that YOU OR

ANYONE ACTING ON YOUR BEHALF were responsible for the water puddling on the

floor . . .” Walmart needs to respond to this request for admission as specified in the

Rules. If the response is anything other than an unqualified admission, Walmart needs

to explain why the request is denied. Walmart’s response that it is a landowner was not

responsive.

       Request for Admission #12: This asks Walmart to “Admit that YOU OR

ANYONE ACTING ON YOUR BEHALF did not place a warning device (such as a cone

or sign) to warn people of the water on the floor, before Plaintiff Jennifer Leeling slipped

and fell on November 5, 2017.” Walmart has denied this request. Walmart shall

supplement its response by explaining the basis for the denial.

       Request for Admission #13: This asks Walmart to “Admit that YOU OR

ANYONE ACTING ON YOUR BEHALF had the ability to place a warning device to warn

people of the water on the floor, prior to Jennifer Leeling’s slip and fall on November 5,

2017.” Walmart needs to respond to this request as specified in the rules and if the

response is anything other than an unqualified admission, Walmart needs to explain



                                             15
why the request is denied. Walmart’s response that it is a landowner was not

responsive.

       Request for Admission #14: This request asks that Walmart admit the words

contained in a document produced by Walmart. Walmart need not respond to this. The

document says what it says.

       Request for Admission #15: This request asks that Walmart admit the words

contained in a document produced by Walmart. Walmart need not respond to this. The

document says what it says.

       Request for Admission #16: This request asks that Walmart admit the words

contained in a document produced by Walmart. Walmart need not respond to this. The

document says what it says.

       Conclusion

       It is my hope that the Parties will be able to effectuate the requested discovery

promptly without endangering the trial date. With the COVID pandemic severely limiting

the number of trials in this court for the past year, trial dates are precious commodities

in the United States District Court for the District of Colorado. They should not be lightly

given up by Parties seeking justice.


Date: June 2, 2021
                                                  N. Reid Neureiter
                                                  United States Magistrate Judge




                                             16
